        Case 3:16-cv-00536-MO        Document 328     Filed 08/23/19    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


WAVEFORM TECHNOLOGIES, INC.,
                                                                  Case No. 3:16-cv-536-MO
              Plaintiff,
                                                                               JUDGMENT
       v.

DEXCOM, INC.,

              Defendant.


MOSMAN, J.,

       As stated during the August 22, 2019, hearing, it is ORDERED that Defendant Dexcom,

Inc.’s Motion [168] for Summary Judgment is GRANTED. This matter is dismissed with

prejudice.

       IT IS SO ORDERED.

       DATED this 23 day of August, 2019.




                                                        _________________________
                                                        MICHAEL W. MOSMAN
                                                        Chief United States District Judge




1 – JUDGMENT
